 In the Matter of J. I. CASE COMPANY, EMPLOYERandINTERNATIONALBROTHERHOODOF BLACKSMITHS, DROPFORGERSAND HELPERS, AFL,PETITIONERIn the Matter of J. I. CASE COMPANY, EMPLOYERandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRICULTURAL IMPLE-MENTWORKERS OF AMERICA (UAW-CIO), PETITIONERIn the Matter of J. I. CASE COMPANY, EMPLOYERandINTERNATIONALMOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA, AFL,PETITIONERIn the Matter of J. I. CASE COMPANY, EMPLOYERandINTERNATIONALASSOCIATION OF MACHINISTS, LODGE No. 201, PETITIONERCases Nos. 10-RC-103, 10-RC-117, 10-RC-123, and 10-RC-124, re-spectively.-Decided November 9, 1948DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board finds :1.TheEmployer is engaged in commerce within the meaning ofthe NationalLaborRelations Act.2.International Brotherhood of Blacksmiths,Drop Forgers andHelpers, affiliatedwith theAmerican Federation of Labor, hereincalled theBlacksmiths;InternationalUnion, United Automobile,Aircraft,and Agricultural Implement Workers of America, affiliatedwith the Congress of Industrial Organizations,herein called theUATV-CIO;International Molders and Foundry Workers Union ofNorth America, affiliated with the American Federation of Labor,herein called theMolders;and International Association of Ma-chinists,Lodge No.291, herein calledtheI.A. M.,are labor organiza-tions claiming to represent employees of the Employer.80 N. L.R. B., No. 45.217 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate units; the determination of representatives :a.The contentions of the partiesTheI.A. M.seeks all machine shop and pattern shop employees atthe Employer's Anniston, Alabama, plant, including tool and diemakers, patternmakers, machinists, millwrights, maintenance welders,machine operators in the machine shop, grinders and braziers,a loco-motive crane operator, a garage mechanic, and apprentices, but ex-cluding clerical employees, watchmen, guards, professional employees,and supervisors, as defined in the Act.TheMoldersseek aunit of all the employees at the Employer'sAnniston plant working in the foundry, Department 0, the coreroom, Department P, the cleaning room, Department N, and thematerial storage room, Department Q, including two inspectors as-signedto Departments 0 and N, but excluding employees in all otherdepartments, watchmen, clerical and professional employees, andsupervisors as defined in the Act.TheBlacksmithsseek a unit of all the employees at the Employer'sAnniston plant working in the paint shop, Department A, assemblyand paint shop, Department B, punch and shear, Department C, forgeshop, Department D, drill machine shop, Department E, shippingroom,Department F, heat treating, Department J, case cleaning,Department U. but excluding employees in all other departments,guards,professional employees, and supervisors as defined in theAct.1The Employer moved to dismiss the petitions upon the following grounds : (1) thepetition in Case No 10-RC-117 reveals on its face that the UAW-CIO, contrary to therequirements set forth inMatter of Advance Pattern Company,79 N. L. it. B., 209,did not notify the Employer of its representation claim, and the Employer did not refuseto recognize it prior to the filing of this petition;(2) the Petitioner's showing of interestwas not made part of the record ; and(3) the hearing officer's analysis of the recordwas not furnished to the parties for inspection.With respect to the first contention,we have reconsidered the decision inMatter ofAdvance Pattern Company,supra,and we have reversed our holding therein. SeeMatterof Advance Pattern Company,20-RC-116, Supplemental Decision,Order, and Direction ofElection, issued October 28, 1948(80 N. L. R B. 29)We find the second contentionwithout merit for the reasons statedinMatter of Dickson-Jenkins Manufacturing Com-pany,76 N. L it.B. 449; andMatter of Sun-Ray Oil Corporation,76 N. L.it. D. 970.The third contention has no merit because the hearing officer's analysis of the record ispart of the Board s confidential files and is not subject to public inspection.The Employer further argues that the information with respect to the showing ofinterest and the hearing officer's analysis of the record must be made available to it uponproper payment of costs in accordance with the provisions of Section 7 (d) of the Admin-istrativeProcedure Act. It appears,however, that Section 7(d)when read in con-junction with Section 5 of the Administrative Procedure Act, specifically excludes fromitsprovisions proceedings involving the certification of employee representatives.Ac-cordingly,we hereby deny the motion to dismiss the petitions herein. J. I. CASE COMPANY219TheUAW-CIOseek aunit of all the Employer's employees on aplant-wide basis.The Employer takes no position with respect to the appropriate-ness of any of the units sought herein.b.The unit proposed by the I. A. M.The I. A. M., in effect, seeks all the employees in DepartmentsK, L, and R, and part of Department W in the Employer's plant.2Departments K and L comprise tool and die makers, millwrights,machine operators, welders, grinders and braziers, who, under thesame supervision, are engaged in the repair and dismantling ofmachines, and the manufacture of tools for use in the production offarm implements.Department R, on the other hand, is a patternshop, which comprises both wood and metal patternmakers, who areunder separate supervision from the employees in Departments Kand L. This latter department is relatively new, having been es-tablished late in 1947.Under these circumstances, the unit soughtby the I. A. M. would include two separate and distinct groups, whichwe believe would be better represented in two separate craft group-ings, namely, one consisting of the employees in Departments K andL,3 and one comprising the employees in the pattern shop, Depart-ment R.4 In view of the foregoing, we find that the employeesclaimed by the I. A. M. may, if they so desire, constitute two separateappropriate units.sLocomotive crane operator and garage mechanic:The I. A. M.desires to include in the unit it seeks a locomotive crane operator andgarage mechanic.These two employees work out of Department W,known as the yard, and they have no community of interest with theskilled workers in either Department K, L, or R.Accordingly, weshall exclude them from either the machinists or the pattern shop2The Employeris engagedat Anniston,Alabama, in the manufacture of farm imple-ments in a completelydepartmentalizedplant.Since 1938, theIA. M., theBlacksmiths,and theMolders, eachsubstantially representing the employees now claimed as the basisof the respective units, had bargainedwith the Employer's predecessor,the Kilby SteelCompany, until December1947, when the plantherein concerned was sold to the Employer.3Matter of C V. Hill andCompany,76N L R B.158;Matter of DazeyCorporation,77 N. L.R. B. 408;Matter of Robertshaw-Fulton Controls Company, 77N. L. R. B. 316.4Matter of Dow Chemical Company, Bay City Division,77 N. L.R.B. 328;Matter of-General Motors Corporation,FisherBody Division,77N. L.R. B. 1159;Matter of Allis-Chalmers Manufacturing Company,77N. L. R. B. 719.3The I. A. M. has made a substantial showing of interest among the employees itseeks to represent.Therefore,we shall permit its name to appear on each of the ballotsin the two voting groups.If,however, the I.A. M. doesnot desire to participate in anelection at this time we shall permit it to withdraw its petition with respect to theseemployees upon motionto theRegional Director within 5 days after issuance of thisDecision and Direction,and shall thereuponvacate theDirection of Election as it affectsmembers of this group.SeeMatterof J. S. AbercrombieCompany,77 N. L.R. B. 712. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDgroup, and include them in the residual production and maintenancegroup hereinafter found appropriate.c.The unit proposed by the MoldersThe unit sought by the Molders is composed of a functionally dis-tinct group of foundry workers, whom the Board has traditionallyfound appropriate for the purposes of collective bargaining sMore-over, this group as noted above, has a long history of collective bar-gaining on that basis.Under these circumstances, we find that theemployees claimed by the Molders may, if they so desire, constitutean appropriate bargaining unit .7d.The unit proposed by the BlacksmithsThe Blacksmiths' unit, in substance, is composed of a group of em-ployees who have neither homogeneity nor distinct craft characteris-tics; these employees are normally included in a production andmaintenance unit.There are, in addition, three unclaimed depart-ments in the plant, namely, casting storage, Department H, carpentershop, Department S, and yard, Department W,8 which also comprisea relatively small group of production and maintenance employees.These employees, together with a group of inspectors,9 compose, sub-stantially, all the remaining production and maintenance employeesin the plant.Under these circumstances, we believe that the Black-smiths' unit may properly consist of an all-encompassing residualgroup of production and maintenance employees.Accordingly, wefind that the employees sought by the Blacksmiths, including thosein Departments H, S and W, the garage mechanic, the locomotive craneoperator, inspectors,andall remaining production and maintenance'Matter of Copper-CladMalleableRange Company,77 N.L. R. B. 250;Matter of TheJohn DeereDubuque TractorCompany, 77N. L. R. B 1424.'The Molders desire the inclusionof two inspectorswho are permanently assigned tothe foundry, Department 0, and to thecleaningroom, DepartmentN.As distinguishedfrom the otherinspectorsat large, theyare under the supervision of the foundry super-intendent and are intimatelyacquainted with the workperformedin the foundry.There-fore, the interests of these inspectors are more closely allied with those of the foundryworkers.Accordingly,we shall includethem in thegroup soughtby theMolders.8 There aretwo other departments, namely, steelstorage,DepartmentG, and acetylenegenerator room, DepartmentT, in which there areno employees.B There are a group ofinspectorswho inspect work throughout the plant under thesupervisionof a chief inspectorThey are neither supervisorynor managerial employees.The UAW-CIO seeks to include them in a plant-wide unit, whereas theBlacksmithswould exclude them from the groupof employees it seeks. In accordance with ourestablished policy, we shall include them in the residual group of production and main-tenance employees.SeeMatter of Starrett Brothers&Eken,Inc.,77 N.L.R. B. 275 ;Matter of Bryant HeaterCo., 77 N.L. It. B. 744. J. I. CASE COMPANY221employees not heretofore included in any of the other establishedgroups, may, if they so desire, constitute a separate bargaining unit: eHowever, we shall make no final unit determinations at this time,but shall first ascertain by the desires of the various groups of em-ployees as expressed in the elections hereinafter directed 11If in theseelections a majority of the employees in any of the voting groups votesfor the Petitioner seeking to represent such group, they will be takento have indicated their desire to constitute a separate appropriatebargaining unit.We shall direct that separate elections by secret ballot be heldamong the employees in the Employer's Anniston, Alabama, plantwithin the following voting groups, excluding clerical employees, time-keepers, watchmen, guards, professional employees, and supervisorsas defined in the Act:Group No. 1-All machinists in Departments K and L, includingtool and die makers, millwrights, welders, grinders, and braziers, butexcluding patternmakers in Department R.Group No. 2-All patternmakers and apprentices in Department R.Group No. 3-All employees working in the foundry, Department 0,the core room, Department P, the cleaning room, Department N, andthe material storage room, Department Q, including two inspectorspermanently assigned to Departments 0 and N.Group No. 4-All employees working in the paint shop, DepartmentA, assembly and paint shop, Department B, punch and shear, Depart-ment C, forge shop, Department D, drill machine shop, Department E,shipping room, Department F, heat treating, Department J, castcleaning,Department U, Departments H, S, and W, the garagemechanic, the locomotive crane operator, inspectors who work through-out the plant, and all other production and maintenance employeesnot heretofore included in the other voting groups.DIRECTION OF ELECTIONS 12As part ofthe investigation to ascertain representatives for thepurposes of collectivebargaining with the Employer,elections by"For reasons stated in footnote5, supra,we shall permit the Blacksmiths to withdrawits petition upon motion to the Regional Director within 5 days from the issuance of thisDecision and Direction of Election,if it does not desire to participate in an electionat this time."The Employer moved,inter alia,to dismiss the petitions upon the ground that it isplanning to expand its operations and substantially increase the number of employeespresently employed.However, the Employer was indefinite as to when this expansionwould take place or be completed,and could not predict how it would affect the ultimatecomposition of the units.Under these circumstances,we find no reason to delay thedetermination of representatives sought herein.The Employer'smotion to dismiss istherefore denied."Any participant in the elections directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted as early as possible but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the groups described in paragraph 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whether :(1)The employees in Group No. 1 desire to be represented, forthe purposes of collective bargaining, by International Associationof Machinists, Lodge No. 291, or by International Union, United Au-mobile, Aircraft and Agricudltural Implement Workers of America,(UAW-CIO), or by neither ;(2)The employees in Group No. 2 desire to be represented, for thepurposes of collective bargaining, by International Association ofMachinists, Lodge No. 291, or by International Union, United Auto-mobile, Aircraft and Agricultural Implement 'Porkers of America,(UAW-CIO), or by neither;(3)The employees in Group No. 3 desire to be represented, for thepurposes of collective bargaining, by InternationalMolders andFoundry Workers Union of North America, AFL, or by Interna-tional Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America (UAW-CIO), or by neither;(4)The employees in Group No. 4 desire to be represented, for the-purposes of collective bargaining, by International Brotherhood ofBlacksmiths, Drop Forgers and Helpers, AFL, or by InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America (UAW-CIO), or by neither.